 In the Matterof THE TIMES-PICAYUNE PUBLISIIINGCOMPANYandINTERNATIONAL PHOTO-ENGRAVERS UNION LOCAL #42,AFFILIATEDWITH THE A. F. OF L.Case No. C-1750-Decided December 17,1940Jurisdiction:newspaper publishing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Warren Woods,for the Board.Mr. L. K. Nicholson,of New Orleans, La., for the respondent.Mr. Edward M. Wetton,of New Orleans, La., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and ' amended charges duly filed by InternationalPhoto-Engravers Union Local #42, affiliated with the A. F. of L.,herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Fifteenth Region(New Orleans, Louisiana), issued its complaint dated October 12, 19461against The Times-Picayune Publishing' Company, New Orleans,Louisiana, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (3) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and notices of hearingthereon were duly served upon the respondent and the Union.'Concerning the unfair labor practices, the complaint alleged, insubstance, (1) that the respondent discharged three named employeesbecause of their membership in and activities in behalf of the Union;(2) that the respondent warned its employees against voting for theUnion in an election at its plant, threatened said employees with lossof employment if they became prominent in the Union, told its em-IThis proceeding was originally consolidated with another proceeding against therespondent.Itwas severed from the other proceeding by an order of the Board datedDecember 10, 1940.28 N. L. R. B, No. 96651 652DECISIONSOF NATIONALLABOR RELATIONS BOARDployees that it would never deal with the Union, and made abusiveand scurrilous remarks about the Union; and (3) that by these andother acts the respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.On October 22, 1940, the respondent filed an answer deny-ing the commission of the unfair labor practices alleged in thecomplaint..Prior to a hearing, the Company, the Union, and counsel for theBoard entered into a stipulation and supplemental stipulation datedNovember 8 and 30, 1940, respectively.This stipulation, as supple-mented, provides as follows :The Times-Picayune Publishing Company (hereinafter re-ferred to as the respondent) by its President, L. K. Nicholson;the International Photo-Engravers Union, Local 442, affiliatedwith the A. F. of L. (hereinafter referred to as the union) by itsRepresentative, Edward N. Wetton, and Warren Woods, Attor-ney, National Labor Relations Board, Fifteenth Region (herein-after referred to as the Board), hereby stipulate and agree asfollows :On or about October 11, 1940, the union filed with the RegionalDirector of the National Labor Relations BQard, FifteenthRegion, a charge containing the following allegations :That the respondent.had violated Section, 8, subsections (1)and (3) of the National Labor Relations Act, in that therespondent on or about May 20, 1940, had interfered with theconduct of an election held by the Labor Board among its em-ployees, and in that on or about May'22, 1940, respondent dis-charged-James L. Richards because of his membership in andactivity in behalf of the International Photo-Engravers Union,Local #42. The union is a labor organization within the mean-ing of Section 2, subsection (5) of the National Labor RelationsAct.1.Respondent acknowledges service upon it of a formal com-plaint issued by the. Regional Director for the Fifteenth Regionof the National Labor Relations Board.Respondent specificallywaives its right to participate in a hearing before a Trial Exam-,iner of the Board, to receive an Intermediate Report, and tofile any exceptions thereto.-2.Respondent is a corporation chartered under and by virtueof the laws of the State of Louisiana, having its office and prin-cipal place of business in New Orleans, Louisiana. It is engagedin a business of publishing certain newspapers, to wit : The NewOrleans morning Times-Picayune, the New Orleans afternoonStates, and the Sunday Times-Picayune-New Orleans States. THE TIMES-PICAYUNE PUBLISHING COMPANY653Approximately 20% of the circulation of respondent'snews-papers is to points outside of the State of Louisiana, and is dis-tributedby U. S. Mailsand by its own trucks and facilities fromthe City of New Orleans,where the plant of respondent islocated, to such other states.Respondent utilizes in the pub-lishing of its newspaper press services,such as the AssociatedPress and United Press; feature services;syndicated newsarticles;the services of special correspondents located in statesof the United States other than the State of Louisiana; andnational advertising agencies and services.Approximately 90%in value of its raw materials used in the production of its news-papers consists of news print which is purchased in Canada andtransported therefrom to New Orleans;'approximately 5% invalue of said raw materials consist of ink which is manufac-tured in New Orleans and purchased there; the remaining 5% ofsaid raw materials is purchased partially in New Orleans andpartially in states of the United States other than the State ofLouisiana.For the purpose of this proceeding only, respondent admitsthat it is subject'to the jurisdiction of the National'Labor Rela-tions Board, and is engaged in interstate commerce within themeaning of Section 2,subsection(6)of the National LaborRelations Act..The respondent,the Times-Picayune Publishing Company,having filed its answer denying all allegations in said complaint :3. It is further stipulated and agreed by the parties that theBoard may enter an Order herein,and the parties specificallywaive theirrightto the making of findings of fact and conclusionsof law by the Board.4.On the basis of the foregoing facts, the pleadings and therecord herein,respondent and the union agree that the Board mayenter a compliance and consent Order as follows :ORDERUpon the basis of this stipulation and the pleadings, theNational Labor Relations Board hereby orders that the re-spondent, its officers, agents, successors and assigns :1.Will not '(a) In any manner discourage membership in the Interna-tional Photo-Engravers Union, Local #42, affiliated with theA. F. of L. or any other_ labor organization of its employeesin the 'Photo-Engraving Department, by laying off , discharg-ing or refusing to reinstate or otherwise discriminating againstits employees in respect to their hire or tenure of employment. 654DECISIONSOF NATIONAL LABOR RELATIONS BOARD(b) In any manner interfere with, restrain or coerce itsemployees in the exercise of their right to self-organization,to form, join or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and toengage in concerted activity for the purpose of collective bar-gaining and other mutual aid and protection as guaranteed inSection 7 of the National Labor Relations Act.2.Take the following affirmative action to effectuate thepolicies of the Actt:(a)Offer to James L. Richards immediate and full rein-statement, without back pay, to his former or a substantiallyequivalent position.(b)Post immediately in conspicuous places in its Photo-Engraving Department, and maintain for a period of thirtyconsecutive days from posting, notices to its employees statingthat the respondent will not engage in the conduct describedabove in paragraph 1 (a) and( b).(c)Notify the Regional Director for the Fifteenth Regionin writing within ten (10) days from the date of this Orderwhat steps the respondent has taken to comply therewith.5.The record shall consist of the amended charge, the com-plaint, the answer, and this stipulation and the record,beforethis examiner, and said record shall be filed with the Chief TrialExaminer of the National Labor Relations Board who has officesin the Shoreham Building, Washington, D. C.-6.propriate Circuit Court of Appeals of the United States of a de-cree enforcing an Order of the Board in the form above andexpressly waives its right to receive notice of the filing of anapplication for the entry of such decree.7.It is further understood and agreed between the parties tothis stipulation that upon approval of this stipulation the Boardwill issue an Order vacating its Order of Consolidation of CasesNos.XV-C-519 and XV-C-525, and that nothing in this stip-ulation is to be construed as representing an admission of thecommission of any of the unfair labor practices alleged in thecomplaint issued in the consolidated cases. It is further under-stood and agreed that this stipulation applies only to the em-ployees of the Photo-Engraving Department of The Times-Picayune Publishing Company.8.The entire agreement of the undersigned parties is con-tainedwithin the terms of this stipulation and there is noverbal agreement of any kind which varies, alters, or adds tothis stipulation. THE TIMES-PICAYUNE PUBLISHING COMPANY6559.This entire stipulation, and the proposed Order containedherein, is subject to the approval of the National Labor Rela-tions Board, and shall have no force or effect until such approvalhas been given.On December 10, 1940, the Board issued an order approving theabove stipulation and supplemental stipulation, making them a partof the record, and, pursuant to Article III, Section 10, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,transferring the proceeding to the Board for the purpose of entryof a decision and order pursuant to the provisions of the stipulation.Upon the basis of the above stipulation, as supplemented, and theentire record in the case,the Board makes the following.:FINDINGS OF FACT1.THE BUSINESS OF TIIE RESPONDENTThe Times-Picayune Publishilig Company is a Louisiana Cor-poration with its office and principal place of business in New Or-leans,Louisiana, -where it is engaged in the business of publishingcertain newspapers.Approximately 20 per cent of the circulationof the newspapers published by the respondent is circulated by itin points outside the State of Louisiana.The respondent utilizesin the publishingof its newspapers,press service,feature service,syndicated news articles,and the services of special correspondentslocated in States other than Louisiana.Approximately 90 percentof the raw materials used by the Company are purchased by it inCanada.The respondent admits that for the purpose of this pro-ceeding it is engaged in interstate commerce within the meaning ofSection 2(6) of the Act.We find that the above-described operations constitute a contin-uous flow of trade, traffic,and commerce among the several States.ORDERUpon the basis of this stipulation and the pleadings,the NationalLabor Relations Board hereby orders that the respondent,its officers,agents, successors, and assigns.1.Will not(a) In any manner discourage membership in the InternationalPhoto-Engravers Union, Local #42, affiliated with the A. F. of L.,or any other labor organization of its employees in the Photo-Engraving Department, by laying off, discharging, or refusing toreinstate,.or otherwise discriminate against its employees in respectto their hire and tenure of employment. 656DECISIONS'OF NATIONAL LABOR RELATIONS BOARD(b) In any manner interfere with, restrain, or coerce its employ-ees in the exercise of their right to self-organization,to form, join.or assist labor organizations, to bargain collectively through _ rep-resentatives of their own choosing,and to engage in concerted ac-tivity for the purpose of collective bargaining and other mutual aidand protection as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action to effectuate the policiesof the Act :(a)Offer to James L. Richards immediate and full reinstatement,without back pay, to his former or a. substantially equivalent posi-tion.(b)Post immediately in conspicuous places in its Photo-Engrav-ing Department,and maintain for a period of thirty(30) consecu-tive days from posting,notices to its employees stating that the re-spondent will not engage in the conduct described above in para-graphs 1 (a) and (b).(c)Notify the Regional Director for the Fifteenth Region inwriting within ten (10)days from the date ofthis Order, whatsteps the respondent has taken to comply therewith.